internal_revenue_service number release date index number ------------------------------------ ----------------------------------- ------------------------------------------ ------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc ita b07 plr-117998-12 date november parent -------------------------------------------------- ----------------------------------- taxpayer -------------------------------------------------- ------------------------------------------------ corporation -------------------------------------------------- ------------------------------------------------- titling trust -------------------------------------------------- ----------------- company -------------------------------------------------- ------------------------------------------ state a state b ------------- ------------- dear --------------- this letter responds to your letter dated date and subsequent submissions requesting a private_letter_ruling under sec_7701 of the internal_revenue_code plr-117998-12 general facts parent is a state a corporation parent is the common parent of an affiliated_group_of_corporations the affiliated_group which files a consolidated federal_income_tax return on a calendar_year basis taxpayer is a state b corporation taxpayer is a direct wholly owned subsidiary of parent and a member of the affiliated_group corporation is a state b corporation corporation is a member of the affiliated_group taxpayer owns of the outstanding shares of corporation titling trust is a state b statutory trust corporation was the settlor and sole initial beneficiary of titling trust for federal_income_tax purposes the affiliated_group treats titling trust as a disregarded_entity the assets of which are owned by corporation company is a state b limited_liability_company and wholly owned subsidiary of taxpayer for federal_income_tax purposes the affiliated_group treats company as a disregarded_entity whose assets and activities are held directly by taxpayer each entity listed above uses the calendar_year accounting_period and the accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax return taxpayer is a financial services company taxpayer’s businesses include a division engaged in commercial lending and leasing cll cll’s business units include an equipment finance business unit the ef business which provides financing for a wide array of business_assets including motor vehicles such as trucks trailers and other transportation equipment collectively motor vehicles the motor_vehicle financing activities of the ef business include providing lease and loan financing to owner-operators and other end-users of new and used motor vehicles providing lease and loan financing to manufacturers vendors dealers and fleet operators of motor vehicles and acquiring leases and related equipment originated by unaffiliated companies that provide financing for motor vehicles the financial_assets originated or acquired by the ef business include conventional loans finance leases that are treated as loans for financial_accounting and federal_income_tax purposes and leases each approved customer that leases a motor_vehicle executes as lessee a master lease agreement and in some cases an addendum to the master lease agreement the master lease agreement and any applicable addendum to the master plr-117998-12 lease agreement being collectively referred to as the master lease agreement with taxpayer setting forth the general terms and conditions applicable to all lease schedules executed under and pursuant to such master lease agreement the lessee then executes a separate schedule a lease schedule which in some cases includes an addendum to a lease schedule in either case together with the applicable master lease agreement collectively a mvla with taxpayer titling trust another affiliate of taxpayer or another titling trust owned by an affiliate of taxpayer depending on the applicable parent entity acting as lessor for such lease lessor each lease schedule incorporates the terms and conditions of the master lease agreement and sets forth the applicable motor vehicles subject_to the lease schedule the lease_term lease rentals and other specific terms and conditions of such lease schedule when a customer of the ef business seeks to lease a titled motor_vehicle from taxpayer an initial decision will be made as to whether the lessor under the lease schedule covering that titled vehicle will be taxpayer titling trust another affiliate of taxpayer or another titling trust owned by an affiliate of taxpayer if titling trust is designated as the lessor under the lease schedule titling trust acting through taxpayer as its agent generally either will issue a purchase order to the supplier of the titled motor_vehicle or take an assignment of a purchase order for the titled motor_vehicle previously issued by the customer to the supplier subject_to the satisfaction of the conditions set forth in the purchase order or as the case may be purchase order assignment taxpayer on behalf of titling trust will pay the supplier for the titled motor_vehicle when acquiring motor vehicles as an agent for titling trust taxpayer makes the payment directly to the manufacturer or dealer and creates an intercompany receivable from titling trust in its capacity as servicer under the titling trust servicing agreement taxpayer applies all payments received from the customer to pay down the intercompany receivable created at acquisition of the motor_vehicle taxpayer finances all purchases of motor vehicles out of operating capital or from the proceeds of fully recourse loans from unrelated financial institutions regardless of whether it uses titling trust to acquire title to the motor_vehicle under the terms of the mvla at the end of the motor_vehicle lease_term the lessee will if applicable either exercise any available purchase option under the mvla or deliver the motor_vehicle to lessor which will take possession of the vehicle and sell it for the best price obtainable taxpayer represents that any amount borrowed by it to fund the initial acquisition of a motor_vehicle subject_to a mvla from a manufacturer or dealer will be recourse_debt that taxpayer is personally liable to repay trac leases most of the motor_vehicle leases originated by the ef business are structured so that taxpayer titling trust another affiliate of taxpayer or another titling trust owned by an affiliate of taxpayer will be treated as owner and lessor for federal_income_tax purposes of these a significant portion are leased to customers pursuant to lease plr-117998-12 schedules that incorporate a terminal_rental_adjustment_clause set forth in an addendum to either such lease schedule or an addendum to the master lease agreement in either case such lease schedule being herein referred to as a trac lease the balance are leased pursuant to leases that do not include a terminal_rental_adjustment_clause or functionally equivalent terms trac leases other than split trac leases as defined below require that lessor pay lessee upon termination of the lease and disposition of the leased motor_vehicle as a rental adjustment an amount equal to the amount if any by which the net sales proceeds gross_sales proceeds of the motor_vehicle less all disposition costs and expenses exceed the projected termination value of the motor_vehicle at lease end stated in the trac lease the trac amount if the net sales proceeds resulting from disposition of the motor_vehicle are less than the trac amount lessee must pay to lessor as a rental adjustment the amount of the deficiency some trac leases contain provisions that allocate a sharing between lessor and lessee of all or a portion of the amount due to the other party resulting from the difference between the net sales proceeds and the trac amount as applicable a split trac lease when entering into a trac lease taxpayer or lessor and lessee enter into an addendum to the master lease agreement or the applicable lease schedule that contains the trac provisions in addition lessee signs and provides to lessor a separate written_statement i under which lessee certifies under penalties of perjury that it intends that motor vehicles leased from lessor under any lease agreement to which sec_7701 applies will be used more than percent in the trade_or_business of lessee and ii which states that lessee has been advised that it will not be treated as the owner of the property subject_to the agreements for federal_income_tax purposes a lessee trac certification taxpayer represents that if analyzed without regard to the terminal_rental_adjustment_clause each trac lease created under the master lease agreement and any related mvlas will qualify as a lease for federal_income_tax purposes in addition taxpayer represents that each trac lease created under the master lease agreement and any related mvlas will contain a lessee trac certification that satisfies the requirements of sec_7701 and will meet the requirements of sec_7701 proposed transaction taxpayer intends to continue seeking alternative sources of funding so that it can reduce its overall financing cost in connection with that effort taxpayer intends to use receivables generated in its ef business to raise money by transferring the assets to a special purpose entity which will issue debt_instrument secured_by the receivables and the future cash flows they are expected to generate a subsequent refinancing specifically taxpayer will transfer loans and other financial_assets originated in its ef business including motor_vehicle leases to company for cash in the case of plr-117998-12 motor_vehicle leases in which titling trust is lessor under the mvla corporation will transfer special units of beneficial_interest subis issued by titling trust to company the subis will represent full beneficial_ownership of the motor_vehicle leases in return for the subis corporation will receive cash equal to the fair_market_value of the underlying motor vehicles the transfer of assets to company will be made pursuant to a receivables sale agreement company will transfer all of the financial_assets acquired from taxpayer as well as the subis acquired from titling trust to a wholly owned special purpose subsidiary issuer issuer will be organized as a state b limited_liability_company in return company will receive notes and of the residual equity interests in issuer the transfer of assets to issuer will be made pursuant to a receivables purchase and sale agreement taxpayer intends issuer and company to be disregarded as entities separate from taxpayer within the meaning of sec_301_7701-3 of the procedure and administration regulations such that all transfers between and among taxpayer company and issuer will be disregarded for federal_income_tax purposes for commercial law purposes however company and issuer are intended to be bankruptcy remote from taxpayer so that a future bankruptcy of taxpayer or other members of the affiliated_group would not result in the bankruptcy of issuer issuer will be the borrower in the subsequent refinancing issuer will be a special purpose entity whose activities generally will be limited to executing and performing its obligations and exercising its rights under the terms of the subsequent refinancing and related transactions acquiring transferring financing pledging and otherwise dealing with certificates representing beneficial interests in the subis dealing with transactions involving the motor vehicles and related mvlas that will be designated to the subis borrowing money to the extent contemplated by the subsequent refinancing negotiating executing or performing the obligations under any agreement relating to the foregoing activities and engaging in any lawful act or activity and exercising any powers permitted to limited_liability companies organized under state b law that are related or incidental to and necessary convenient or advisable for the accomplishment of the foregoing purposes issuer will enter into a servicing agreement with taxpayer as servicer taxpayer will invoice the obligors collect payments and perform ancillary functions on behalf of issuer in addition taxpayer will identify assets originated by the ef business including leased motor vehicles owned through titling trust that are eligible to be acquired by issuer for inclusion in the subsequent refinancing eligibility for inclusion in the subsequent refinancing will be based in part on customer concentration credit ratings asset type and location and the term of the lease or loan in the case of eligible assets held by titling trust taxpayer will direct titling trust to designate the assets to the subi which will be issued to corporation and sold to company for cash issuer will use the funds acquired in the subsequent refinancing together with its equity_capital to acquire the subis and other assets from company plr-117998-12 amounts payable to titling trust in connection with its issuance of subis to company will be applied to repay taxpayer for advances used to acquire the motor vehicles company will transfer a fixed pool of assets to issuer issuer will use the payments received on the debt instruments and leases it holds to pay principal and interest on the notes issued thus as the ef customers pay the underlying obligations to issuer issuer will repay the notes issued in the subsequent refinancing upon repayment of all the notes issuer will distribute any remaining assets to company and liquidate as the ef business originates additional debt and lease obligations taxpayer will repeat the process by transferring the newly originated assets to company which will form a new issuer to engage in a new subsequent refinancing titling trust the use of titling trust to acquire and hold legal_title to motor vehicles serves two important functions first the use of titling trust to hold motor_vehicle leases eliminates the need to re-title motor vehicles multiple times by permitting the use of subis to transfer beneficial_ownership second the use of titling trust to hold legal_title to the motor vehicles avoids the need to qualify issuer to do business in each jurisdiction in which vehicles are titled thereby facilitating taxpayer’s ability to include motor_vehicle leases in the subsequent refinancing taxpayer created corporation to enter into the documentation necessary to establish titling trust and other entities to acquire a beneficial_interest in the titling trust and such other entities and to facilitate the acquisition ownership and disposition by titling trust and such other entities of loans leases receivables vehicles equipment and other assets titling trust is authorized to acquire cash motor vehicles and related mvlas to receive payments made under the leases to sell or otherwise dispose_of motor vehicles following the end of the leases to hold motor vehicles certificates of title and to own other related rights and proceeds collectively trust assets the beneficial interests corporation holds in titling trust consist of an undivided trust interest uti and one or more special units of beneficial interests subis the uti and subis and their related assets constitute separate sub-trusts under state b law all liabilities of a sub-trust generally are enforceable only against the assets designated to the sub-trust corporation as the sole beneficial holder of the uti will cause titling trust to establish the subis to be used in the subsequent refinancing the subis generally will represent beneficial interests in the portion of the trust assets that comprise a specific sub-trust the issuance of the subis permit the transfer of beneficial_ownership of the assets in a sub-trust without having to re-title the motor vehicles and other assets in the sub-trust plr-117998-12 as part of the subsequent refinancing titling trust may issue subis representing beneficial_ownership of the trust assets held in one or more sub-trusts to company which is wholly owned by taxpayer and is a disregarded_entity for federal_income_tax purposes it is possible that titling trust may also issue subis representing ownership of all trust assets held by specific sub-trusts to unrelated third parties in syndication transactions however any subis issued to company in connection with the subsequent refinancing will represent beneficial_ownership of of the assets held in the sub-trust to which the subis relate titling trust’s activities are limited to those specified in the trust agreement or any supplement to the trust agreement or as may be directed by corporation in its capacity as the uti beneficiary in connection with financing transactions including leases undertaken by company corporation or other special purpose entities such as issuer that are secured_by assets of titling trust by the uti issued by titling trust or by any subi any sale transfer or pledge by company corporation or other special purpose entities such as issuer of any interest in one or more subis other asset securitizations secured loans or similar transactions involving trust assets and similar activities rulings requested taxpayer requests rulings that the master lease agreement and related mvlas of each new trac lease is a qualified_motor_vehicle_operating_agreement under sec_7701 and that qualification of the master lease agreement and the related mvlas of each new trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the mvla rulings sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets three requirements set forth in subparagraphs b c and d of sec_7701 first sec_7701 requires that under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement equals or exceeds all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or plr-117998-12 property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second pursuant to sec_7701 the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally sec_7701 requires that the lessor must not know that the certification in sec_7701 is false taxpayer has represented that the master lease agreement and related mvlas of each new trac lease will satisfy the requirements of sec_7701 c and d further whether taxpayer is acting as principal in acquiring the motor_vehicle for its own account or acting as agent in acquiring the motor_vehicle for titling trust taxpayer will fund the entire acquisition price of the motor_vehicle using operating capital or the proceeds of recourse_debt thus in either case taxpayer will be fully at risk on the acquisition price of the motor vehicles from the time of initial acquisition of the vehicle whether legal_title is held by taxpayer directly or indirectly through titling trust based on the facts and representations made by taxpayer and provided that issuer borrows funds from lenders on a recourse basis and amounts received in lease payments and from the disposition of motor vehicles using rental defaults consistent with historical experience are expected to be sufficient to satisfy all obligations to lenders we conclude that the master lease agreement and related mvlas of each new trac lease will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 and the subsequent refinancing will not affect the application of sec_7701 to the trac leases accordingly based on the foregoing facts representations and law the master lease agreement and related mvlas of each new trac lease will be a qualified_motor_vehicle_operating_agreement under sec_7701 in addition qualification of the master lease agreement and related mvlas of each new trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the master lease agreement except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the master lease agreement and related mvlas is a true lease for federal_income_tax purposes a situation in which issuer borrows funds from lenders on a nonrecourse basis and a situation in which the amounts received in lease payments and from the disposition of motor vehicles using rental default consistent with historical experience are not expected to be sufficient to satisfy all obligations to lenders plr-117998-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2012_1 2012_1_irb_1 however when the criteria in section dollar_figure of revproc_2012_1 2012_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely willie e armstrong jr senior technician reviewer branch income_tax accounting cc
